Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(1) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/862067, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is no support for the feature of continuously adjusting a pressure of the PAP flow as a function of “an obstruction index of different abnormal respiratory events” in the patient’s breathing patterns. Please see additional arguments below.
Accordingly, the instant case has received an effective filing date of 10/15/2004 based on support to the provisional application 60/618969.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 24 – 28, 30 – 37, and 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rapoport (US 5803066).
Regarding claim 24, Rapoport discloses a device for supplying air to a patient in need of positive airway pressure (PAP) comprising: an air supplier configured to administer a PAP flow to the patient's airways (CPAP flow generator, see Fig. 9, 22); and a controller (e.g. 24 and/or 25, including control modalities discussed throughout the specification) configured to continuously adjust a pressure of the PAP flow (c. 6: 1 – 30, Fig. 10; see also c. 11: 4 - 12) as a function of an obstruction index (function index disclosed in c. 10: 25 and described from c. 8: 42 – c. 10: 42) of different abnormal respiratory events in the patient's breathing patterns (see c. 9: 66 – c. 10: 28, referring to different abnormal respiratory events such as different (non)-sinusoidal, flatness, respiratory effort, and flow magnitude abnormal events; see also c. 8: 42 – c. 9: 66; while indication of the disclosed abnormal events is based on separate parameters that 
25. The device of claim 24, wherein the abnormal respiratory events include at least one of an apnea, a hypopnea, an event of upper airway resistance, snoring and a flow limitation (see above).  
26. The device of claim 24, wherein the obstruction index includes a sum of the different abnormal respiratory events (c. 10: 25).  
27. The device of claim 24, wherein the obstruction index includes a sum of a plurality of indices of elevated resistance (c. 10: 25 and c. 8: 52 – 54).  
28. The device of claim 24, wherein the index includes at least one of (i) an apnea/hypopnea index (AHI), (ii) a number of discrete flow limitation events per hour, and (iii) an amount of time in sustained flow limitation (see c. 10: 29 – 40 and Fig. 16, inclusion of previous breath(s) with flow limitation is an inclusion of longer time in sustained flow limitation).
30. The device of claim 24, wherein when the obstruction index is lower than a predefined value, the pressure of the PAP flow is decreased, and when the obstruction index is greater than the predefined value, the pressure of the PAP flow is increased (Fig. 10, p. 11: 4 – 12).  
31. The device of claim 24, wherein the patient has obstructive sleep apnea/hypopnea syndrome (OSAHS) (p. 1: 20 -25).  

33. A method of treating a patient with obstructive sleep apnea/hypopnea syndrome (OSAHS), comprising: administering a PAP flow from an air supplier to the patient's airways; and continuously adjusting, by a controller, a pressure of the PAP flow as a function of an obstruction index of different abnormal respiratory events in the patient's breathing patterns (see above).  
34. The method of claim 33,wherein the abnormal respiratory events include at least one of an apnea, a hypopnea, an event of upper airway resistance, snoring and a flow limitation (see above).  
35. The method of claim 33,wherein the obstruction index includes a sum of the different abnormal respiratory events (see above).  
36. The method of claim 33,wherein the obstruction index includes a sum of a plurality of indices of elevated resistance (see above).  
37. The method of claim 33,wherein the obstruction index includes at least one of (i) an apnea/hypopnea index (AHI), (ii) a number of discrete flow limitation events per hour, and (iii) an amount of time in sustained flow limitation (see above).  
39. The method of claim 33,wherein when the obstruction index is lower than a predefined value, the pressure of the PAP flow is decreased, and when the obstruction index is greater than the predefined value, the pressure of the PAP flow is increased (see above).

Claim(s) 24 – 26, 28, 30 – 35, 37, 39, and 48 - 49 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Farrugia (US 20080053440).
Regarding claim 24, Farrugia discloses a device for supplying air to a patient in need of positive airway pressure (PAP) comprising: an air supplier configured to administer a PAP flow 
25. The device of claim 24, wherein the abnormal respiratory events include at least one of an apnea, a hypopnea, an event of upper airway resistance, snoring and a flow limitation (see above). 
26. The device of claim 24, wherein the obstruction index includes a sum of the different abnormal respiratory events [0041]. 
28. The device of claim 24, wherein the index includes at least one of (i) an apnea/hypopnea index (AHI), (ii) a number of discrete flow limitation events per hour, and (iii) an amount of time in sustained flow limitation (see above). 
30. The device of claim 24, wherein when the obstruction index is lower than a predefined value, the pressure of the PAP flow is decreased, and when the obstruction index is greater than the predefined value, the pressure of the PAP flow is increased [0044 – 45]. 
31. The device of claim 24, wherein the patient has obstructive sleep apnea/hypopnea syndrome (OSAHS) [0002 – 0003]. 
32. The device of claim 24, wherein the controller is configured to receive input data corresponding to the patient's airflow from one or more sensors and analyze the input data to determine the patient's breathing patterns [0034 – 39]. 
33. A method of treating a patient with obstructive sleep apnea/hypopnea syndrome (OSAHS), comprising: administering a PAP flow from an air supplier to the patient's airways; 
34. The method of claim 33, wherein the abnormal respiratory events include at least one of an apnea, a hypopnea, an event of upper airway resistance, snoring and a flow limitation (see above). 
35. The method of claim 33, wherein the obstruction index includes a sum of the different abnormal respiratory events (see above). 
37. The method of claim 33, wherein the obstruction index includes at least one of (i) an apnea/hypopnea index (AHI), (ii) a number of discrete flow limitation events per hour, and (iii) an amount of time in sustained flow limitation (see above). 
39. The method of claim 33, wherein when the obstruction index is lower than a predefined value, the pressure of the PAP flow is decreased, and when the obstruction index is greater than the predefined value, the pressure of the PAP flow is increased (see above). 
48. The method of claim 24, wherein the different abnormal respiratory events in the patient's breathing patterns are temporally separated from one another (see [0015, 0042] discussing indexing of the different respiratory events over a time period in which the breathing patterns and indexed respiratory events are temporally separated).  
49. The method of claim 33, wherein the different abnormal respiratory events in the patient's breathing patterns are temporally separated from one another (see [0015, 0042] discussing indexing of the different respiratory events over a time period in which the breathing patterns and indexed respiratory events are temporally separated).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrugia in view of Farrell (US 20070161913).
Regarding claims 27 and 36, Farrugia discloses the device/method of claims 24 and 33, respectively, wherein the obstruction index includes a sum of a plurality of AHI (SDB) events (see previous discussion). Farrugia additionally discloses that other SDB related indices may be used [0034]. Farrell discloses the monitoring of multiple SDB indices, including AHI, wherein the SDC indices effect delivery of the provided pressure (see [0036 – 0037] and Fig. 2), and include a plurality of indices of elevated resistance (see [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the incremented (summed) SDB index of Farrugia with the additional indices including resistance 

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
With regard to Applicant’s arguments to priority on page 5, Applicant contends that the feature of continuously adjusting a pressure of the PAP flow as a function of “an obstruction index of different abnormal respiratory events” in the patient’s breathing patterns has support to UPSN 10/862,067. Namely, Applicant points to the disclosure in paragraph [0028] of the ‘067 application stating that “a constant pressure supplied to the patient needs to be increased if a number of abnormal events identified reaches a threshold within a specified time period”. However, a “number” does not require different respiratory events, as required by the claim. Clearly, “different” respiratory events refers to the type of respiratory events (see claim 25). In fact, this is irrefutably asserted by Applicant in Application No. 12/343,972 (see appeal brief dated 08/09/2012, page 7, paragraph 3 to page 8, paragraph 1), in which Applicant states that support for the amendment “different” can be found in paragraphs [0032 – 0037] reciting different types of respiratory events such as apnea, hypopnea, and events of elevated resistance. The appeal brief continues by asserting that listening for only “snores” does not qualify as listening for different types of abnormal events. 
On page 7, paragraph 1, Applicant argues that Rapoport fails to “different abnormal respiratory events” as required by claim 24. However, Applicant’s argument does not address the explanation provided by Examiner in the rejection above. For instance, Applicant does not address the Examiner’s explanation that Rapoport’s disclosed abnormal events are based on separate parameters that inherently demonstrate different events of abnormal respiration; and, the Examiner’s explanation that the disclosed abnormal events have additionally received their 
Applicant argues that Rapoport fails to disclose “different abnormal respiratory events”, because the disclosed events are used in an index of the current breath. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The feature of temporal separation is recited in claims 48 and 49, and these claims define over the provided Rapoport reference.
Accordingly, Examiner hereby maintains rejection of claims 24 – 28, 30 – 37, and 39 over Rapoport.

Allowable Subject Matter
Claims 29 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see Rapport (US 6739335, c. 5: 23 - 38), who discloses that the flatness has been indicated as identifying airway resistance. Please also see the above referenced Farrell for a discussion hour-by-hour AHI [0037], and Kowallik for a discussion of AHI calculated over 10 minute increments [0042], as is known in the art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 [0042]Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799